Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-21-00281-CV

                               IN THE INTEREST OF Z.M.M., a Child

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 20-0370-CV-A
                        Honorable Thomas Nathaniel Stuckey, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 17, 2021

AFFIRMED

           Appellant C.L.P. appeals the trial court’s order terminating his parental rights to his child

Z.M.M. (born 2020). Appellant’s court-appointed appellate counsel filed a motion to withdraw

and a brief containing a professional evaluation of the record. Counsel identifies and analyzes two

potential appellate issues but ultimately concludes no non-frivolous grounds can be advanced in

support of reversal of the trial court’s judgment. See In re L.M.D.J., 04-20-00086-CV, 2020 WL

3815916, at *1 (Tex. App.—San Antonio July 8, 2020, pet. denied) (mem. op.). The brief satisfies

the requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27

n.10 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental termination

cases). Additionally, counsel represents that he provided C.L.P. with a copy of the brief and the

motion to withdraw and advised C.L.P. of his right to review the record and file his own brief. We
                                                                                      04-21-00281-CV


issued an order setting a deadline for C.L.P. to file a pro se brief and held counsel’s motion to

withdraw in abeyance. C.L.P. filed a pro se brief, and the State filed a waiver of its right to file a

brief.

         Once we determine that the procedural requirements of Anders have been satisfied, we

engage in an independent review of the briefs and the record to determine whether: (1) we agree

with counsel’s conclusion that the appeal is wholly frivolous, in which case we issue an opinion

stating there is no reversible error; or (2) we conclude that arguable grounds for appeal exist, in

which case we remand the cause to the trial court. See In re C.C., 04-19-00844-CV, 2020 WL

2139307, at *1 (Tex. App.—San Antonio May 6, 2020, no pet.) (mem. op.). After reviewing the

appellate record, appointed counsel’s Anders brief, and C.L.P.’s pro se brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order.

         We deny counsel’s motion to withdraw because it does not show good cause for

withdrawal. See In re P.M., 520 S.W.3d at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)). If appellant

desires to pursue this matter in the Texas Supreme Court, counsel may fulfill his duty “by filing a

petition for review that satisfies the standards for an Anders brief.” See id. at 28 & n.14; see also

In re M.D.C., 04-20-00606-CV, 2021 WL 2117915, at *1 (Tex. App.—San Antonio May 26, 2021,

no pet.) (mem. op.).

                                                  Lori I. Valenzuela, Justice




                                                 -2-